Per Curiam.

In Land Title Abstract & Trust Co. v. Dworken (1934), 129 Ohio St. 23, 1 O.O. 313, 193 N.E. 650, we made clear that the practice of law embraces the preparation of legal documents on another’s behalf, including deeds which convey real property. We adopt the board’s findings and conclusion, and further find that respondent had not registered for corporate status under Gov. Bar R. VI(4)(A). Based on the facts in this case we find that respondent engaged in the unauthorized practice of law.
Pursuant to Gov. Bar R. VH(19)(D), respondent is hereby prohibited from engaging in any such conduct in the future and is charged with all the costs and expenses of this proceeding.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.